              IN THE UNITED STATES DISTRICT COURT FOR THE
                      WESTERN DISTRICT OF MISSOURI
                           SOUTHERN DIVISION

UNITED STATES OF AMERICA,

                     Plaintiff,

      vs.                                      Case No: 17-03137-01-CR-S-RK

CLINTON CAMPBELL,

                     Defendant.

                 GOVERNMENT’S SENTENCING MEMORANDUM

      The United States of America, by and through Timothy A. Garrison, United States

Attorney for the Western District of Missouri, and undersigned counsel, respectfully

submits this sentencing memorandum in the above-captioned matter, set for a sentencing

hearing on October 23, 2018.      For the reasons set forth below, the Government

recommends that this Court sentence the defendant, Clinton Campbell, to 168-months’

imprisonment, followed by a 20-year term of supervised release.

                             I. FACTUAL BACKGROUND

      On April 16, 2017, Internet Crimes Against Children (ICAC) Task Force Officer

(TFO) Lee Walker conducted an online investigation on the BitTorrent network for

offenders sharing child pornography. During the investigation, TFO Walker determined

that a remote device using IP address 173.25.62.27 was associated with multiple torrent

files involving child pornography. Using a computer running investigative BitTorrent

software, a direct connection was made to the device at IP address 173.25.62.27. TFO

Walker successfully downloaded 74 complete files and 22 partial files from the device.



            Case 6:17-cr-03137-RK Document 31 Filed 10/18/18 Page 1 of 8
Several of the files contained depictions of children as young as five years old being

sexually assaulted.

       TFO Walker discovered that IP address 173.25.62.27 had been observed by law

enforcement over 2,000 times in association with 82 unique torrent info hashes. TFO

Walker determined that IPv4 address 173.25.62.27 was serviced by Mediacom

Communications Corporation (Mediacom). On May 5, 2017, TFO Walker obtained and

electronically served a subpoena on Mediacom for records related to this IP address, at the

date and time TFO Walker downloaded the contraband imagery. The records received

from Mediacom indicated that IP address 173.25.62.27 was utilized by an account assigned

to customer “CLINT CAMPBELL,” with a service and billing address of 205 East Maple

Street, Mansfield, Missouri.

       On July 14, 2017, United States Magistrate Judge David P. Rush authorized a

warrant to search the defendant’s residence. The warrant was subsequently executed on

July 18, 2017. The defendant was present within the residence and questioned with regard

to the above-described activity. The defendant readily admitted to regularly downloading

imagery depicting child pornography from the internet. The defendant also noted that he

was aware that other users were able to access his files via the internet using peer-to-peer

software.    The defendant confessed that he had last accessed depictions of child

pornography earlier in the day and that he typically masturbated one or two times a day

while viewing this imagery. The defendant estimated that he would have thousands of files

on his computer that depicted child pornography.



                                             2

            Case 6:17-cr-03137-RK Document 31 Filed 10/18/18 Page 2 of 8
       Several digital storage devices were seized during the search. The defendant’s HP

laptop computer was later forensically examined and contained approximately 1483 image

files, and 48 video files containing contraband imagery. Several images were digitally

altered to place the face of a known juvenile on an image of another child being sexually

assaulted. In some of the images, the defendant manipulated the image of the perpetrator

to replace the original face with his own photograph. Other images of children appear to

have been taken surreptitiously as they passed in front of his house.

                                    II. ARGUMENT

       The defendant is now scheduled to appear before the Court for sentencing after

pleading guilty to receipt and distribution of child pornography, in violation of 18 U.S.C.

§ 2252(a)(2). The defendant, in his sentencing memorandum, argues that this Court impose

a sentence of 70 months’ imprisonment, followed by a five-year term of supervised release

despite the defendant’s extraordinarily disturbing conduct.      The defendant bases his

argument entirely on the well-worn assertion that the applicable Sentencing Guidelines are

flawed and that contention somehow merits a wholesale departure from the Guidelines

notwithstanding the fact the defendant presents a clear danger to the community, victimized

scores of children, knowingly allowed others to access his vast collection of child

pornography, and is almost certainly a pedophile.

       As the presentence report investigation makes clear, this defendant’s activities are

far more disturbing than similarly situated offenders. Consequently, the Government

respectfully suggests that a sentence of 168 months’ imprisonment, followed by a 20-year

term of supervised release is appropriate.

                                             3

          Case 6:17-cr-03137-RK Document 31 Filed 10/18/18 Page 3 of 8
       A.      Statutory and Guidelines Calculations

       The United States Sentencing Guidelines are now advisory, but they remain “the

starting point and the initial benchmark” in sentencing. Gall v. United States, 552 U.S. 38,

49-50 (2007). The Guidelines must be properly calculated and considered, but ultimately

the Court must craft a sentence that sufficiently accounts for the sentencing factors and

objectives outlined in 18 U.S.C. § 3553(a). Id. at 49-50.

       The final presentence investigation report, filed on July 17, 2018, reports that the

defendant’s advisory guideline range of imprisonment is 151 to 188 months’

imprisonment, based on a total offense level of 34, and a criminal history category I.

Further, the defendant is subject to a period of supervised release of not less than five years.

There are no objections to the Guideline calculations contained in the final presentence

investigation report.

       B.      Statutory Sentencing Factors

               1. Nature and Circumstances of the Offense

       The defendant first came to the attention of law enforcement through an

investigation of trafficking child pornography via the BitTorrent network. The IP address

used by the defendant had been identified in other investigations as being associated with

the distribution of child pornography. The defendant readily admitted that he was fully

aware of the fact that he was involved in distributing child pornography and, had, in fact,

uploaded images depicting child pornography to a website in a foreign country.

       On a more disturbing note, the defendant altered images of child pornography to

feature children he knew in order to make his experience “more real.” The defendant added

                                               4

            Case 6:17-cr-03137-RK Document 31 Filed 10/18/18 Page 4 of 8
profoundly horrific captions to these images, evidencing a desire to not only sexually abuse

prepubescent minors, but to also inflict pain upon these children in the process. The

defendant confessed that he masturbated using the images multiple times a day and had

done so just prior to the arrival of the law enforcement officers. Over 90 children have

been identified in the imagery comprising the defendant’s collection of child pornography.

              2. History and Characteristics of the Defendant

       The defendant does not have an extensive criminal history. The defendant does,

however, appear to have a serious problem with alcohol.

              3. Need to Promote Respect for the Law

       While the defendant has accepted responsibility for his actions, the defendant

engaged in this activity for a lengthy period of time. The defendant’s abject disregard for

the suffering of children involved in the production of the images that he deliberately

sought, strongly suggest a complete disregard of not only the law, but also of societal

norms. A lengthy sentence is therefore necessary to provide the defendant with a healthy

respect for the law along with the tools to avoid re-offense.

              4. Need to Afford Adequate Deterrence to Criminal Conduct

       It would appear that the only mechanism to ensure the defendant is deterred from

engaging in criminal conduct is incarceration. A sentence of 168-months’ imprisonment

will unquestionably prevent the defendant from committing additional crimes for the length

of his incarceration. Presumably, the recognition that there is a serious consequence for

failing to abide by the law will deter the defendant from committing future illegal acts.



                                             5

          Case 6:17-cr-03137-RK Document 31 Filed 10/18/18 Page 5 of 8
              5. Need to Protect the Public from Further Crimes of the Defendant

       The defendant has been convicted of an exceptionally serious offense.            The

defendant’s motivation for committing this crime is his sexual attraction to children. In

combination with the defendant’s history of alcohol abuse, the defendant presents a

significant danger to society. The defendant’s acts fall into the most troubling category of

receipt and distribution cases.    That is, the defendant was heavily involved with a

community of pedophiles, and his activities went far beyond passively receiving child

pornography via the Internet. Consequently, a lengthy sentence is warranted to protect the

public from the defendant.

              6. Need to Provide the Defendant with Education, Vocational Training,
                 or Other Correctional Treatment

       The defendant by his own admission has been actively seeking out and viewing

child pornography for a significant period of time. Further, the defendant’s excessive

drinking suggests that he may be an alcoholic. Clearly, treatment is profoundly important

for the defendant to become a productive member of society and mitigate his

dangerousness to the most vulnerable members of the community.

                                   III. CONCLUSION

       The sentence imposed on the defendant must necessarily protect the public from the

defendant’s predations, afford an adequate deterrence to criminal conduct, reflect the

seriousness of the offense, promote respect for the law, and, perhaps most importantly,

provide just punishment for the offense.




                                             6

          Case 6:17-cr-03137-RK Document 31 Filed 10/18/18 Page 6 of 8
       WHEREFORE, for all the foregoing reasons, the United States respectfully suggests

that the Court impose a 168-month term of imprisonment, followed by 20 years supervised

release.



                                               Respectfully submitted,

                                               Timothy Garrison
                                               United States Attorney

                                               /s/ James J. Kelleher_______________
                                               JAMES J. KELLEHER
                                               Assistant United States Attorney
                                               Western District of Missouri
                                               901 St. Louis Street, Suite 500
                                               Springfield, Missouri 65806
                                               (417)831-4406




                                           7

           Case 6:17-cr-03137-RK Document 31 Filed 10/18/18 Page 7 of 8
                             CERTIFICATE OF SERVICE

       I hereby certify that on this the 18th day of October, 2018, I electronically filed the

foregoing document with the Clerk of the Court using the CM/ECF system which sent e-

mail notification of such filing to all CM/ECF participants in this case.


                                                  /s/ James J. Kelleher
                                                  JAMES J. KELLEHER




                                              8

          Case 6:17-cr-03137-RK Document 31 Filed 10/18/18 Page 8 of 8
